DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-2 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming Foreign Priority to Foreign Applications CN201910982511.0 filed on 10/16/2019.  The certified copies of papers required by 37 CFR 1.55 have been received.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1-2 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes “step 1: respectively analyzing the availabilities of the flood forecast information for a reservoir controlled basin and the interval basin between the reservoir and the downstream protection object, and determining pre-release evaluation indexes for reservoir flood control operation considering forecasts according to conventional reservoir flood control rules not considering the forecast information; step 2: determining a pre-release solution for flood control operation rules considering forecast according to the forecast information…………; step 3: adopting the maximum entropy model to identify the relative error distribution of T-day forecast flood volumes to determine the relative error distribution function of T-day forecast flood volumes of the flood forecast model…………; step 4: introducing the error with the maximum probability of occurrence into flood control operation, establishing an optimization model for the flood control operation rules considering forecast with the purposes of minimizing the highest water level of the upstream reservoir, minimizing the flood peak flow of the downstream and maximizing the resilience of the downstream protection points and with the evaluation indexes in the flood control rules as the decision variable of the flood control operation rules considering forecast, and optimizing the model by using the non-dominant genetic algorithm NSGA-II to obtain a set of operation solutions considering forecasts…………; step 5: substituting the extreme errors into the set of operation solutions considering forecasts obtained in step 4 to regulate the flood, screening out operation solutions considering forecasts which achieve the operation safety, and supposing the number of the solutions is M; and then performing comprehensive evaluation on the M solutions, and screening out the optimal solution………….
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements above recite certain methods of mathematical formulas or equations, and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 2 further describes the reservoir flood limited water level considering forecast errors.  As a result, claim 2 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claim 2 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 2 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, independent claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claim 2 does not include any additional elements beyond those recited with respect to claim 1.  As a result, claim 2 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1-2 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-2 appear to be allowable if rewritten to overcome the 35 USC § 101 rejection.

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Petty et al. US Pub No. 2018/0373993 discloses predict streamflow data for the malfunctioning streamgage based on measured streamflow data from other streamgages and based on correlations between the streamgages. The system and method may also provide a method of improved flood forecasting, by updating flood forecasts using synthetic streamflow data when measured streamflow data from one or more streamgages are unavailable. The system may generate flood forecast information and/or flood warning messages.
Wei Ding, Chi Zhang (An analytical framework for flood water conservation considering forecast uncertainty and acceptable risk, Analytical Framework For Flood Water Conservation, Published online 28 JUN 2015) discloses a two-stage model for dynamic control of the flood-limited water level (the maximum allowed water level during the flood season, DC-FLWL) is established considering forecast uncertainty and acceptable flood risk. It is found that DC-FLWL is applicable when the reservoir inflow ranges from small to medium levels of the historical records, while both forecast uncertainty and acceptable risk in the downstream affect the feasible space of DC-FLWL.
Yun Wang, Hua Chen (Real-time dynamic control of the Three Gorges Reservoir by coupling numerical weather rainfall prediction and flood forecasting, Considering Hydrological Change in Reservoir Planning and Management July 2013 (IAHS Publ. 362, 2013) discloses numerical weather rainfall prediction and flood forecasting to enhance forecast accuracy of inflow and extend the lead-time can effectively improve reservoir operation mode. In this study, the Regional Spectrum Model (RSM), which is developed by the Japan Meteorological Agency, was used to forecast rainfall with 5 days lead-time in the upper region of the Three Gorges Reservoir (TGR). The Model was applied to forecast inflow to the TGR. In terms of relative error of inflow, relative error of flood peak and time difference of flood peak the performance of these combined forecasts was compared with that of a forecast based on using observed inflow and assuming that no further rain would fall.
Xiang Li, Shenglian Guo (Dynamic control of flood limited water level for reservoir operation by considering inflow uncertainty, Journal of Hydrology 391 (2010) 124–132) discloses reservoir water levels generally are not allowed to exceed the flood limited water level (FLWL) during flood season in order to offer adequate storage for flood prevention. However, the operation rules based on the current FLWL have neglected meteorological and realtime flood forecasting information and give too much priority to low probability floods.
Tongtiegang Zhao, Jianshi Zhao (Improved Dynamic Programming for Reservoir Flood Control Operation, Water Resour Manage (2017) 31:2047–2063) discloses flood control operation, the maximum release from a reservoir is minimized to lessen flood risks. Two properties of the minimax problem are derived by formulating the multi-period decision process as a recursive two-stage model.
Yixiang Sun, Deshan Tang (A real-time operation of the Three Gorges Reservoir with flood risk analysis, Water Science & Technology: Water Supply, 2016) discloses an essential to reservoir operation. In this study, a new analysis for reservoir operation is proposed to enhance the utilization rate of the flood water from the Three Gorges Reservoir (TGR) during the flood season. Based on five scenarios of hydrology forecasting with the adaptive neurofuzzy inference system (ANFIS), a multi-objective optimum operation was implemented employing the risk control constraints of the genetic algorithm (GA) for the TGR.
Gokcen Uysala, Bulut Akkol (Comparison of Different Reservoir Models for Short Term Operation of Flood Management, ScienceDirect, Procedia Engineering 154 ( 2016 ) 1385 – 1392) discloses short-term operation of reservoir systems is challenging due to conflicting objectives and constraints as well as the need for taking robust decisions in real-time. This study compares simulation and optimization based decision support techniques in application to the mitigation of flood events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        12/9/2022